DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
Allowable Subject Matter
As noted in previous actions, claims 83-95 are allowed.  The Examiner suggests amending rejected claims to include the features of the allowed claims in order to expedite prosecution of the instant application.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-6, 9-15, 19-20, 23-28, and 96 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.  
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant invention encompasses processes and machines.  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “A real-time, two screen skill game operator like WinView, presents propositions to the viewing audience, and based on the collective predictive input received from those propositions, comparable In-Play sports betting propositions are able to be generated, and the odds of the In-Play betting propositions are able to be adjusted based on the actual reaction of the same audience of potential customers to input received from the skill game operator's 

1.  A method programmed in a non-transitory memory of a device for interaction with televised events comprising:
providing one or more real-time skill game propositions;
receiving selections to the one or more real-time skill game propositions relating to the events; and
providing odds for one or more In-Play live betting propositions based on a measured response to the selections to the one or more real-time skill game propositions.
The underlined portions of claim 1 generally encompass the abstract idea, with substantially similar features found in claim 96, as well as claim 14 in combination with first and second cohorts of participants being provided betting propositions.  Dependent claims 2, 5-6, 9-13, 15, 19-20, and 23-28 further define the abstract idea by further defining the rules and outcomes of the game or data processing steps used to enable the game (e.g., receiving and processing inputs from user devices, live esports tournaments, televised events, one or more occurrences relating to a given proposition, presenting or withholding odds of success, locking out participants, etc.).
The claimed abstract idea may be viewed, for example, as: 
a method of exchanging financial obligations (e.g., a proposition game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, Bilski v. Kappos, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar (Fed. Cir. 2018), 
a fundamental economic practice (e.g., rules for conducting a proposition game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar, 
voting, verifying the vote, and submitting the vote for tabulation (e.g., the specification describes bettors as “voting” for a predicted outcome by placing a wager in p. 2 and 7) as discussed in Voter Verified, Inc. v. Election Systems & Software LLC (Fed. Cir. 2018),
a method of managing a proposition game, similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014); and/or 
a method of organizing human activities (e.g., accepting propositions from a human player and allowing the human player to play the game according to rules and odds of the game) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed invention resembles the method of exchanging financial obligations in Alice and Bilski, and especially resembles the comparison to the wagering game of Smith and Marco Guldenaar which included a method of exchanging and resolving financial obligations based on probabilities created during the game, because it includes receiving propositions (i.e., predictions) of what events will occur during the course of a game (e.g., a real-time televised game such as live esports events).  In Smith and Marco Guldenaar, the court found that wagering activities, similar to the proposition features claimed here, are fundamental economic practices, which are in turn abstract Alice and Bilski.  In Planet Bingo, the court found that a method of managing a game of bingo was an abstract idea, which is similar to the features of the instant proposition game.  The specification considers the player’s interactions as a type of voting (e.g., the specification describes bettors as “voting” for a predicted outcome by placing a wager in p. 2 and 7), which corresponds to the voting, verifying the vote, and submitting the vote for tabulation as discussed in Voter Verified, Inc. v. Election Systems & Software LLC.  Finally, the instant claims manage the proposition transactions between humans that take place during the odds-driven proposition games present here.  These features are similar to the risk hedging discussed in Bilski and the shadow accounts of Alice.  
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity.  Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. While certain physical elements (i.e., elements that are not an abstract idea) may be present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways. Similarly, the abstract idea does not improve the functioning of these physical elements. The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (only generic computer and/or gaming components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)-(c), (e)-(h). Therefore, the claims are directed to the judicially recognized exception of an abstract idea. 

The specification describes the user devices as generic, well-understood, routine, functional and conventional devices.  For instance, “Devices such as a laptop 206, a mobile phone 208, a computer 210, a dedicated betting terminal 220, or any other web connected capable devices are able to be used to participate in the skill game competitions and/or the sports betting by sending information (e.g., responses) to and receiving information (e.g., propositions) from the SGO device 200 and/or the SBO device 202” (p. 16).  It is also recognized that “In some embodiments, the SGO device 200 and the SBO device 202 are one device” (p. 16).  Furthermore, “The devices of the network are able to communicate through the network 204 or directly with each other. A user is able to use the computer 210, a television, the mobile phone 208 and/or any other device to perform tasks such as to join competitions, view betting odds, provide selections for propositions, watch events (e.g., sports) and/or any other tasks. In some embodiments, fewer or additional devices are able to be included in the network of devices. The network of devices is able to include any number of devices. For example, 
Moreover, the specification describes the server devices (e.g., the SBO and SGO) as generic, well-understood, routine and conventional.  “FIG. 3 illustrates a block diagram of an exemplary computing device configured for implementing the method of utilizing SGO data to optimize SBO propositions according to some embodiments. The computing device 300 is able to be used to acquire, store, compute, process, communicate and/or display information. In general, a hardware structure suitable for implementing the computing device 300 includes a network interface 302, a memory 304, a processor 306, I/O device(s) 308, a bus 310 and a storage device 312. The choice of processor is not critical as long as a suitable processor with sufficient speed is chosen. The memory 304 is able to be any conventional computer memory known in the art. The storage device 312 is able to include a hard drive, CDROM, CDRW, DVD, DVDRW, High Definition disc/drive, ultra-HD drive, flash memory card or any other storage device. The computing device 300 is able to include one or more network interfaces 302. An example of a network interface includes a network card connected to an Ethernet or other type of LAN. The I/O device(s) 308 are able to include one or more of the following: keyboard, mouse, monitor, screen, printer, modem, touchscreen, button interface and other devices. SGO/SBO proposition application(s) 330 used to perform the SGO/SBO proposition method are likely to be stored in the storage device 312 and memory 304 and processed as applications are typically processed. More or fewer components shown in FIG. 3 are able to be included in the computing device 300. In some embodiments, SGO/SBO proposition hardware 320 is included. Although the a computing device in hardware, firmware, software or any combination thereof. For example, in some embodiments, the SGO/SBO proposition applications 330 are programmed in a memory and executed using a processor. In another example, in some embodiments, the SGO/SBO proposition method is programmed hardware logic including gates specifically designed to implement the SGO/SBO proposition method” (p. 17-18).
These examples are non-exhaustive.  As can be appreciated from the above portions of the specification, the abstract idea does not require anything more than well-understood, routine, generic, and conventional components to be implemented.  As such, the use of computer components is also considered extra-solution activity.
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.

Applicant addresses the grounds of rejection under §101 on pages 10-21 of the Remarks section.  
On pages 10-11, Applicant attempts to extract from Planet Bingo an affirmative court finding that handling large numbers of players would be eligible.  The plain language of the court, which Applicant has previously cited, states that “We need not, and do not, address whether a claimed invention requiring many transactions might tip the scales of patent eligibility.”  This clearly shows that the court did not make any decision one way or the other.  Yet Applicant asserts that “it is impossible for the presently claimed invention to be carried out manually” and that the “claimed invention clearly falls in this area where the court in Planet Bingo suggested the possibility of subject matter eligibility” (p. 11).  However, considering the mere possibility of eligibility is hardly an endorsement by the court.  Moreover, the Examiner respectfully disagrees that the claimed invention could not be carried out by hand.  Most of the claims do not incorporate any features that could not be carried out by hand or with pen and paper.  
Newly presented claim 96 requires a number of calculations be performed in a short period of time and based on selection from users across the country.  While it is conceivable that claim 96 could not be carried out in such a short time period, it could still easily be carried out with the aid of a generic computer.  Therefore, such computer implementation is interpreted as extra-solution activity and/or an instruction to apply the abstract idea on a generic computer.  In short, even assuming arguendo that claim 96 could not be a mental activity, it would still be properly construed as an abstract idea 
Further on page 11, Applicant asserts that the claimed invention focuses on providing “In-Play live betting propositions based on a response to the selections to the one or more real-time skill game propositions” which applicant asserts requires “a real-time, interactive aspect with real-time calculations performed to affect odds of one type of propositions based on responses to a second type of propositions” (emphasis original).  Applicant concludes that the presently claimed invention is not directed to certain methods of organizing activity.  However, making various calculations to affect the odds of wagers which are being placed by humans clearly falls into the category of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior between bettors, and/or relationships or interactions between people.  Indeed, the wagers would have no other use were they not between people, even if they are placed through a computerized medium.  Applicant’s argument is therefore unpersuasive. 
With respect to Cellspin Soft, Inc. v. Fitbit, Inc., Applicant states that the present invention “includes an inventive way of providing odds for In-Play live betting propositions using responses to selections to real-time skill game propositions” (p. 12-13).  However, Applicant fails to demonstrate why the invention is sufficiently similar to Cellspin, or to make any persuasive comparison between the fact pattern of the case and the present invention.  Applicant avers, without evidence, that the instant invention is more accurate and less expensive than the prior art.  The Examiner cannot agree 
Applicant again provides various non-precedential PTAB decisions in support of the instant claims, and again the Examiner notes that non-precedential cases are not binding on the Examiner.  Applicant is respectfully referred to previous discussion of this issue.  It is further noted that the portion of the specification cited by applicant, which includes the use of artificial intelligence (AI), corresponds to a non-elected species.
Applicant briefly discusses In re Marco Guldenaar, only to dismiss the case as being “generally irrelevant and clearly not comparable to the presently claimed invention” (p. 14).  The Examiner respectfully disagrees.  In re Marco Guldenaar discusses why wagering games are considered abstract ideas.  Indeed, that case expanded on the Federal Circuit’s previous wagering case, In re Smith, which also found that wagering games are generally considered abstract ideas.  The court stated that in “Smith, we concluded that the claimed “method of conducting a wagering game” using a deck of playing cards was drawn to an abstract idea. We likened the claimed method to the method of exchanging financial obligations at issue in Alice and the method of hedging risk at issue in Bilski. Id. at 819. We agreed with the Board’s reasoning that “[a] wagering game is, effectively, a method of exchanging and resolving financial obligations based on probabilities created during the distribution of the cards.” Id. at 818–19. We also found that the method of conducting a wagering game was similar to the subject matter we previously held to be patent-ineligible in OIP Technologies, Inc. v. Amazon.com, 788 F.3d 1359, 1362 (Fed. Cir. 2015), and Planet Bingo, LLC v. VKGS LLC, 576 F. App’x 1005, 1007 (Fed. Cir. 2014). Smith, 815 F.3d at only those of card games, dice games or bingo games.  Indeed, it does the opposite, finding that wagering games in general are comparable to the abstract ideas in Alice and Bilski.  It must be understood that this discussion is particularly directed to the abstract idea inquiry under Step 2A, and the Examiner does not assert that all wagering games are ineligible.  This is because claiming “something more” than a wagering abstract idea would result in eligibility (as is the case in instant claims 83-95).  However, in many of the instant claims, there is not “something more” than an abstract idea.
The odds setting of the instant invention is particularly comparable to hedging in Bilski, where investors were effectively betting on inter alia the price of commodities.  Here, the propositions are comparable to those commodities of Bilski.  Applicant’s discussion on pages 14-15 of adjusting odds based on betting activity is instructive.  
Applicant emphasizes the notion that generating odds in real time or virtual real time is the inventive concept which would result in eligibility.  However, the Examiner already addressed the real-time features at length in a previous Office action with respect to Electric Power Group, LLC v. Alstom S.A. (see action of 9/15/2020 at pages 10-12).  The Examiner also discussed the implications of having large numbers of users spread throughout a large geographical area with respect to Ultramercial v. Hulu (pages 9-13).  The Examiner incorporates these arguments by reference.  Applicant has failed to persuasively address these arguments, generally asserting that the instant invention is not a method of organizing human activity or that the claimed computers must be novel because there is no prior art rejection.  Neither of these positions is particularly 
Applicant asserts at several points throughout the Remarks that the claims require vast numbers of calculations done in real-time which could not be done by a human and are therefore not mental activities.  The Examiner respectfully notes that merely employing a computer to carry out an abstract idea does not change the fact that it is an abstract idea.  For example, in SAP America, Inc. v. InvestPic, LLC, the court noted that the claimed invention is “nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.”  Additionally, the above-mentioned discussion of real-time calculations in Electric Power Group demonstrates that even inventions that process large numbers of real-time calculations far exceeding a single human’s capacity were nevertheless considered ineligible abstract ideas.
Finally, on page 18, Applicant invokes DDR Holdings v. Hotels.com to demonstrate eligibility of the instant invention.  Applicant’s only explanation for the relevance of DDR is to allege that the same large number of real-time calculations addressed above is somehow tantamount to the technological solution to a technical problem.  However, DDR does not mention anything about calculations, skill games, wagering, legalized betting odds, or anything comparable to the instant invention.  DDR decision that would be applicable here.  
Indeed, in a subsequent ruling in Intellectual Ventures I LLC v. Capital One Financial, the Federal Circuit noted that the “patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement…The patent claims here do not address problems unique to the Internet, so DDR has no applicability.”  The Examiner reaches a similar conclusion to that of the Federal Circuit that DDR has no applicability here.  Specifically, the instant claims do not provide an Internet-based solution to solve a problem unique to the Internet.  The instant claims do not even mention the Internet, let alone provide any technological solutions to any technical problems unique to the Internet.  The specification is replete with examples of how odds determination is a longstanding practice and the problems of balancing the books long predate the Internet.  Therefore, the instant claims do not meet the criteria outlined by the Federal Circuit.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715